Matter of Beatrice (2016 NY Slip Op 02359)





Matter of Beatrice


2016 NY Slip Op 02359


Decided on March 30, 2016


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 30, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
SHERI S. ROMAN, JJ.


2015-12595

[*1]In the Matter of Michael R. Beatrice, admitted as Michael Ralph Beatrice. Grievance Committee for the Ninth Judicial District, petitioner; Michael R. Beatrice, respondent. (Attorney Registration No. 1847169)

MOTION by the Grievance Committee for the Ninth Judicial District to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon his felony conviction. The respondent was admitted to the Bar at a term of the Supreme Court in the Appellate Division, Second Judicial Department, on March 23, 1983, under the name Michael Ralph Beatrice.

Gary L. Casella, White Plains, NY (Gloria J. Anderson of counsel), for petitioner.
Scalise & Hamilton, LLP, Scarsdale, NY (Deborah A. Scalise of counsel), for respondent.


PER CURIAM.


OPINION & ORDER
On November 24, 2015, the respondent pleaded guilty in the Supreme Court, Westchester County, to criminal possession of a forged instrument in the second degree, a class D felony, in violation of Penal Law § 170.25, and agreed to pay restitution in the approximate amount of $240,500. The Grievance Committee for the Ninth Judicial District now moves to strike the respondent's name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4)(b) based upon his felony conviction. In response, the respondent has advised this Court that he does not oppose the motion.
Pursuant to Judiciary Law § 90(4)(a), the respondent was automatically disbarred and ceased to be an attorney upon his conviction of a felony.
Accordingly, the motion to strike the respondent's name from the roll of attorneys and counselors-at-law is granted, pursuant to Judiciary Law § 90(4)(b), to reflect the respondent's automatic disbarment as of November 24, 2015.
ENG, P.J., MASTRO, RIVERA, DILLON and ROMAN, JJ., concur.
ORDERED that the petitioner's motion is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Michael R. Beatrice, admitted as Michael Ralph Beatrice is disbarred, effective November 24, 2015, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b); and it is further,
ORDERED that the respondent, Michael R. Beatrice, admitted as Michael Ralph Beatrice, shall comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Michael R. Beatrice, admitted as Michael Ralph Beatrice, is commanded to desist and refrain from (l) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Michael R. Beatrice, admitted as Michael Ralph Beatrice, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court